United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 11-1251                                               September Term, 2012
                                                                      FMCS-2011-0097
                                                    Filed On: July 26, 2013
Owner-Operator Independent Drivers Assn.,
Inc.,

             Petitioner

      v.

Federal Motor Carrier Safety Administration, et
al.,

             Respondents

No. 11-1444
                                                                        TRAN-76FR131
International Brotherhood of Teamsters, et al.,

             Petitioners

      v.

United States Department of Transportation,
et al.,

             Respondents


      BEFORE:       Henderson, Rogers, and Kavanaugh, Circuit Judges

                                       ORDER

       Upon consideration of petitioner’s petition for panel rehearing and the response
thereto, it is

      ORDERED that the petition be denied. It is
                United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 11-1251                                                September Term, 2012
No. 11-1444
      FURTHER ORDERED, on the court’s own motion, that the opinion issued April
19, 2013, be amended as follows:

      (1) Slip Op. p. 13, line 6,

      Delete the comma (,) after the word “commerce” and insert in lieu thereof a
      period (.); and

      (2) Slip Op. p. 13, lines 6-7,

      Delete “and the agency’s interpretation is otherwise reasonable. Therefore, we
      uphold the agency’s interpretation.” and insert in lieu thereof

      “In any event, even if Mexico-domiciled trucks transporting goods between the
      United States and Mexico are ‘introduce[d] . . . in interstate commerce,’ the
      safety decal requirement still does not apply to those trucks because the safety
      decal requirement does not apply to the ‘introduction or delivery for introduction
      in interstate commerce of a motor vehicle or motor vehicle equipment after the
      first purchase of the vehicle or equipment in good faith other than for resale.’
      49 U.S.C. § 30112(b)(1). The Mexico-domiciled trucks at issue in this case are
      driven into the United States to transport goods. The trucks themselves are not
      being resold. For that reason as well, the safety decal requirement simply does
      not apply to these trucks.”

                                        Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Jennifer M. Clark
                                                         Deputy Clerk